MILLS, Judge.
Davis appeals the summary denial of his motion pursuant to Rule 3.850, Fla.R. Crim.P. alleging ineffective assistance of counsel. Although the trial judge states in his final order that certain portions of the record conclusively showing that Davis is entitled to no relief are attached thereto, no such attachment was made nor do the enumerated documents appear elsewhere in the record now before this court. We therefore reverse the order denying Davis’s motion and remand for either attachment of those portions of the record conclusively showing no entitlement to relief or for further proceedings pursuant to Rule 3.850.
Reversed and remanded.
SMITH, C.J., and NIMMONS, J., concur.